 W. C. McQUAIDE. INC.W. C. McQuaide. Inc. and Robert V. Lesnak and In-ternational Brotherhood of Teamsters., Chauffeurs,.Warehousemen and Helpers of America. IA)cal 110.Cases 6 CA 7509 and 6-CA-7770Jul\ 31. 1978SUPPLEMENTAL DECISION AND ORI)F RBy CHIAIRMA N FANNIX(; N XN I) MII 'lrl RS P \l NI ()AND Mt RPItiOn September 24. 1975. the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding.' finding that RespondentW. C. McQuaide. Inc. had violated, inter alia. Sec-tion 8(a)(3) and (I) of the National Labor RelationsAct, as amended, by discriminatorilN discharringcertain economic strikers, and ordering that Respon-dent cease and desist from committing unfair laborpractices and take certain affirmative action.Thereafter, the Board filed a petition for enforce-ment of its Order with the United States Court ofAppeals for the Third Circuit. On Februarx 24. 1977.the court issued its decision.: in which it enforced theBoard's Order in part and remanded the case to theBoard for further factual findings regarding the rein-statement rights of 19 striking dockworkers. Thereaf-ter, on July I, 1977, the Board ordered a hearing onthe issues remanded by the court. and on FebruarN16, 1978, Administrative Law Judge Walter 11. Malo-ney, Jr., issued the attached Supplemental Decisionin this proceeding. Thereafter. Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a brief answeringRespondent's exceptions and in support of GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm therulings,3findings,4and conclusions of the1 220 NLRB 593.NL.RB. v. W C. McQuaide. Inic. 552 F.2d 519Respondent contends that the Administratlve L.as Judge in his conductof the hearing improperly enlarged the scope thereof and deminltrlted h.lsagainst Respondent. After a careful examination of the record. se are atis-fied that these allegations are withiout merit. Nothing In the record suegeslsthat the Administrative 1.is, Judge's conduct of the hearing, resollutions ofcredibility. or inferences drawn were based upon bias or prejudice or that hehad prejudged the case. Further. Respondent has lalued to sho, rthat IheAdministrative i.aw Judge's rulings resulted In prejudice to Respondernl ordenial of due process, partlcularl' as no rellance has been placed on theAdmilistrativ e I.aw Judge. as modified herein, andto adopt his recommended Order.As fulle set forth below, the issues remanded b\the court bear upon the reinstatement and backpa,rights of 19 former strikers, who had been employedby Respondent as dockworkers. The relevant factsare ias follows:On April 17. 1974.5certain of Respondent's em-ploNees. including the dockworkers, commenced aneconomic strike which lasted 4 months. During thestrike, the Company transferred 10 employees to thedock department from other departments and hired14 new- dock employees. including 9 high school stu-dents and 3 teenage sons of Respondent's officials.Although each of these employees testified that hewas told he was a permanent replacement. the Ad-ministrative Law Judge. in his initial Decision. didnot discuss their testimony, and found it unnecessaryto pass on whether such employees were bona fidepermanent replacements for the dockworkers.Bv letter dated Ma\ 17. Respondent notified thedockdworkers that they had been permanently re-placed. On or about Mal 20. after the dockworkershad received these letters, the strikers voted almostunanimousl\ to slav out on strike until everyone, in-cluding the replaced dockworkers. could return towork. On August 8. at a hearing before the Pennsyi-vania Unemployment Compensation Board of Re-view. Respondent stated that it was "ready, willing.and able" to take back all striking employees imme-dilatel,. IThe Union responded that the strikers wouldcome back unconditionally and, by letter dated Au-gust 8. repeated the unconditional offer to return. OnAugust 15. Respondent sent the replaced dockwork-ers a letter stating. ilter calia, that any such dock-worker who desired "to fill a vacancy if one shouldoccur" should notify the Company of that desire bvAugust 23.The General Counsel had alleged that the May 17"replacement" of the dockworkers constituted an un-lawful discharge under Section 8(a)(3) of the Act, ar-guing that the replacements were not bona fide per-manent employees. Lie further argued that. inasmuchas the strike was prolonged by Respondent's actionsof May317, the strike was thereby converted into anunfair labor practice strike, and that Respondentshould be ordered to offer reinstatement to the strik-esidence to which Respondent objects Ascordingls Respondenl', requeslthat rile hearing he reopenled is deniedRes.ponlient hias ecepled cI) certain credibilits findings made hv theAdministratise 1.u, Judge It is the Board's established polh, not to oser-rule an Admnlisnltrllte l.ass Judge's resolutions with respect to credlblllltunless the clear preponderance of all of the relevant evidence con ince, usthat the resollutilons are Incoirrect Standard Drl Hrall Prioducs Int , 91NL RB 544 11950) enf I 2d 3188 1 'd 3. 3 1951l We have carefullsesinlilned the recoird and find no basis for reversing his finding,,'11 dates herein are 1'074 unless specified otherwise237 NLRB No. 26177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing dockworkers upon their unconditional offers toreturn to work.The Administrative Law Judge originally found.and the Board agreed.6 that, although the GeneralCounsel's view is not without record support, Re-spondent's "ready, willing, and able" statement re-moved any "distinction between unfair labor prac-tice and economic strikers as far as entitlement toreinstatement was concerned." Accordingly, the Ad-ministrative Law Judge (and the Board) found it un-necessary to pass upon the General Counsel's con-tentions, but rather found that Respondent hadviolated Section 8(a)(3) of the Act by failing and re-fusing promptly to reinstate the replaced dockwork-ers upon their offer to return to work. Contrary tothe Board, the court of appeals found that the"ready, willing, and able" statement did not elimi-nate the need for factual findings concerning thestrike replacements. In so finding, the court stated:The employer bears the burden of showingthat legitimate and substantial business reasons(including the hiring of replacements) justify hisrefusal to reinstate economic strikers. ... Here,the Company presented evidence concerning re-placements. It may well be that these replace-ments are bonafide and that, therefore, the nine-teen striking dockworkers were not entitled toreinstatement until substantially equivalent posi-tions became available.7The court further found that Respondent's requestthat the strikers give notice on or before August 23 oftheir availability for and interest in reinstatement is"entirely reasonable," and, therefore, remanded thecase to the Board for findings as to (1) the bona fidesof the allegedly permanent replacements, and (2)which of the 19 dockworkers answered Respondent'sletter by August 23. Consequently, as noted above,the Board ordered that the record be reopened andremanded the proceeding to the Administrative LawJudge for findings on the issues remanded bh thecourt.8The ReplacementsWe agree with the Administrative Law Judge thatmuch of the record evidence undercuts Respondent's6220 NLRB 5937552 F.2d at 531 532 (citations omitted)s As stated by the Administrative Law Judge. the General ('ounsel ahan-doned, in the supplemental hearing, any effort to obtain reinstatement andbackpay for certain striking dockworkers, and pressed the claim of IIothers: Nevin Barefoot, Alan C'arr. John Dikum, Gary Marion. RichardMcNulty, Thomas Prudhoe, Thomas Spisak. Steven Edwards. KennelthHuntzinger, Raymond Josephson, and R J. Kessler Accordingly. onls therights of these individuals are presently at issuecontention that the replacements it hired or transfer-red to the dock were permanent. As the Administra-tive Law Judge discusses, the testimony of WilliamMcQuaide that no permanent new hires were madeuntil May I undermines the testimony of the newhires that theN were offered, and accepted, perma-nent jobs on the dock in mid-April. Furthermore, asthe General Counsel notes, Respondent produced"shifting" lists of "permanent" replacements.9Inview of the above, we agree with the AdministrativeLaw Judge, for the reasons stated by him, that newhires Tim I eventry. Richard Maher, Craig Odgers,Terry Rearick. William Sypes. Ronald Beard, andBrett, Randy, and Rex McQuaide were not bona fidepermanent replacements. The Administrative LawJudge did not specifically discuss the evidence relat-ing to new hires Lynn Bourdess, Robert Custer, MikeKerr, and Terry Kerr, finding the record "fuzzy" asto such employees. We have examined the record asit pertains to such employees and find that it sup-ports the Administrative law Judge's general conclu-sion that Respondent has not introduced sufficientevidence to establish, in the face of the factors citedabove, that those employees were bona fide perma-nent replacements.Respondent contends that the transfer of employ-ees to dock work from other jobs at Respondent'sfacility after the strike began was permanent. TheAdministrative Law Judge made specific findings re-garding 7 of the 11 employees so transferred. Weagree with the Administrative Law Judge, for the rea-sons stated by him, that Gregg Trimble was not abona fide permanent replacement. However, with re-gard to the other six employees,'0the AdministrativeLaw Judge held that the)' were not bona fide replace-ments primarily because Respondent had not filledthe jobs they vacated upon their transfers. The Ad-ministrative Law Judge reasoned that, because thetransferees were moved from one job to another, thejobs must be interchangeable, and, therefore, that thejobs vacated via transfer should have been availableto former strikers upon their offers to return. He con-cluded that, since these jobs were left unfilled, theemployees transferred to the dock from other jobswere not bona fide permanent replacements for theI hus. William McQuaide initially tried to add to the list of employeestransferred to the dock the name of an employee who had been a dockwork-er betore the strike. Furthermore. on his initial list of "Men who were hiredto replace those {dockworkers] receiving the May 17 letter," William Mc-Quaide Included, inter al/a. the names of employees who were not dock-workers. as well as at least five dockworkers who were hired after May 17.Subsequently certain names were stricken from this list and a revised ver-sion, including eight news names. was produced Among the new names werethose of William McQuaide's two sons and his nephewH Robert Hutchison, Glenn Byrod, Steve Gurchik. Terry Alexander.Roger Sherman. and Walter Kubla.178 W. C. McQUAIDE. IN(strikers. We disagree, for the Administrative LawJudge's conclusion is not supported by the record.The mere fact that an employee transfers from onejob to another does not inescapably lead to the con-clusion that the jobs are therefore interchangeable.In the instant case, both Hutchison and Gurchikwere clerical employees prior to the strike. Nothingin the record indicates, and there is no reason to as-sume, that any of the striking dockworkers couldhave performed their clerical duties. Furthermore,the fact that the former positions of several of theemployees transferred to the dock remained vacantdoes not necessarily indicate that these employeeswere not permanent replacements. In fact, several ofthe transferred employees, including, inter alia, Sher-man and Byrod, had been maintenance workersprior to the strike. The testimony of William Mc-Quaide is uncontradicted that, after the strike hegan,Respondent contracted out its maintenance work toan independent contractor. Accordingly, the recordestablishes that, even if maintenance and dock workwere interchangeable, maintenance jobs would nothave been available to former strikers. Finall', therecord shows that as of the date of the original hear-ing, transferees Alexander, Byrod. Gurchik. Kubla,and Sherman continued to be employed as dock-workers. Hutchison, after an appendectomy in June,returned to work as a clerical employee. In light ofthe above, we find that the record supports Respon-dent's assertion that these employees were perma-nently transferred to the dock in mid-April.As in the case of certain of the above new hires,the Administrative Law Judge made no specific find-ings regarding transferees Bowser, Zimmerman. Gal-lagher, and Hicks, but rather found generally that therecord did not support Respondent's assertion thatthese employees were permanently transferred to thedock. We agree with the Administrative Law Judgeas to Hicks, who did not testif'. However, each ofthe other three employees testified 'without contradic-tion that he was permanently transferred (Bowserand Zimmerman from the warehouse, and Gallagherfrom maintenance). Furthermore. at the time of thehearing each continued to be employed on Respon-dent's dock. Accordingly, we find that the recordsupports Respondent's assertion that these three em-ployees were permanently transferred to the dock inmid-April.However, as we have found in agreement with theAdministrative Law Judge that 15 of the 24 assertedpermanent replacements were not bona fide, weadopt his finding that the May 17 letter to the strik-ing dockworkers advising them that they had beenpermanently replaced constituted an unlawful termi-nation in violation of Section 8(a)(3) of the Act.Thereafter, the strikers voted on May 20 to remainon strike in support of these and two other unlaw ful-1y discharged employees; in these circumstances, weagree with the Administrative Law Judge that thestrike was converted from an economic strike into anunfair labor practice strike as of May 17. Accord-ingly. as unfair labor practice strikers, the I I employ-ees herein at issue were, as the Administrative LawJudge found. entitled to immediate reinstatementupon their unconditional offers to return to work.Finally. we agree with the Administrative LawJudge, for the reasons stated by him, that all 11named former strikers made timely responses to Re-spondent's August 15 letter or should be deemed tohave done so. And we affirm his findings and conclu-sions as to Respondent's obligations to offer rein-statement and' or backpay to those individuals. Ac-cordingly. we adopt his recommended Order.ORD)ERPursuant to Section 10(c) of the National laborRelations Act, as as amended, the National Labor Re-lations Board hereby reaffirms its Order previouslyissued herein. as modified by the recommended Or-der in the attached Administrative Law Judge's Sup-plemental D)ecision, and hereby orders that the Re-spondent. W. (. McQuaide. Inc., Johnstown,Pennsylvania. its officers. agents, successors, and as-signs. shall take the action set forth in the Board'sDecision and Order (220 NIlRB 593). as modified hbthe said recomlmended Order.SUPPLEME NTAI DECISIONWA, TFR H MSiONFr', JR, Administrative Law Judge: OnMarch 31. 1975. 1 issued a decision, finding the Respon-dent herein guilti of certain unfair labor practices and dis-missing the consolidated complaint with respect to othermatters alleged therein. On September 24, 1975, the Boardissued a Decision and Order (220 NLRB 593), upholdingcertain findings. reversing others, and issuing an order re-quiring the Respondent to cease and desist from certainillegal conduct and to reinstate various discharged employ-ees with backpay. On February 24, 1977, the United StatesCourt of Appeals for the Third Circuit issued a decision inwhich it upheld certain of the Board's findings and certainportions of its order. It remanded the case to the Board foradditional findings. N.L. .R.B. W. C'. McQuaide, Inc., 552F.2d 519 (C.A. 3, 1977). On July 14, 1977, the Board re-manded the case to me with a direction that I hold anadditional hearing upon the questions contained in thecourt's remand. Such a hearing was held in Johnstown,Pennsv-lania. on November 17 and 18, 1977. Briefs were179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled with me by the General Counsel and the Respondenton or before December 12, 1977.1ADDIi ONAL FINDINGS OF Frc rThe matter now at issue is the responsibility vel non ofthe Respondent for offering reinstatement and payingbackpay to certain striking dockworkers who were termi-nated by the Respondent by letter of May 17, 1974. In itsopinion, the Third Circuit found that "substantial evidencesupports the Board's finding that the Union's offer on be-half of the strikers was bona fide and unconditional. Theplain words of the Union's August 8. 1974 letter can haveno other import. We do not question the Union's authorityto act on behalf of the strikers." The court went on to find,in footnote 28 of its opinion, that, "[dluring the month ofMay, the Company hired twenty-four dockworkers. Of thisnumber, ten were transferees from other departments, ninewere high school seniors and three were teenage sons ofCompany principals." The court then noted at 531 532:Although the General Counsel argued at the hearingthat these replacements were not hona fite. no suchfindings were made. Rather, the Administrative l.awJudge relied on the Company's August 8 statementbefore the Pennsylvania Compensation Board of Re-view that it was ready, willing, and able to take backany employees who wanted to come back. He con-cluded that this statement removed any distinction be-tween economic and unfair labor practice strikers withrespect to reinstatement. We do not agree that theCompany's "ready, willing and able" statement suffic-es to eliminate the need for factual findings concern-ing the replacements.The employer bears the burden of showing that le-gitimate and substantial business reasons (includingthe hiring of replacements) justify his refusal to rein-statement [citation omitted]. Here, the Company pre-sented evidence concerning replacements. It may wellbe that these replacements are hona fide and that,therefore, the nineteen striking dockworkers were notentitled to reinstatement until substantially equivalentpositions became available. On the other hand, it maywell be that the replacements were not bona fide and.in that event, the nineteen dockworkers would be enti-tled to reinstatement on the same basis as the otherstrikers.With respect to a letter which the Company sent to dock-workers, asking them to indicate on or before August 23,1974, their availability for work, the court felt that thisrequest for notification of availability and interest was "en-tirely reasonable and those who failed to respond shouldnot be entitled to reinstatement." The court then remandedthis case for factual findings (I) as to whether the hiredreplacements were hona fide and (2) as to which of the 19dockworkers responded to the Company's letter of August15, 1974, on or before August 23, 1974.In the supplemental hearing, the General Counsel aban-doned any effort to obtain reinstatement and backpay forcertain striking dockworkers. He pressed the claim of IIi Errors in the transcript are herehb noted and correctednamed dockworkers: Nevin Barefoot, Alan Carr, John Di-kum, Gary Marion, Richard McNulty, Thomas Prudhoe.Thomas Spisak. Steven Edwards, Kenneth Huntzinger.Raymond Josephson, and R. J. Kessler. In the originalhearing, Kessler's status as an employee entitled to the pro-tection of the Act was challenged by the Respondent. TheThird Circuit upheld the Board's finding that Kessler wasnot a supervisor but a lead man on the dock. Accordingly,his rights are similar to those enjoyed by the other 10 indi-viduals just named. At the outset of the supplemental hear-ing. the Respondent conceded on the record that, as ofAugust 23. 1974, jobs were available for any and all of thestriking dockworkers who were laid off on May 17. 1974,and who had made timely and proper application for rein-statement. This concession would seem to eliminate anydefense which the Respondent might now assert that it hadan) substantial business justification for denying reinstate-ment to striking dockworkers, regardless of their status asunfair labor practice strikers or economic strikers. How-ever, in compliance with the Third Circuit's remand, I willmake findings on whether the dockworker replacementshired by the Respondent in May 1974 were bona fide, i.e.,permanent replacements, or whether they were temporaryreplacements who were hired on the docks on or beforeMay 17 and whose presence does not justify the replace-ment of regular employees who had gone on strike.Any evaluation of this critical juncture in the Respon-dent's operation must proceed from the premise that, dur-ing the strike and long thereafter, there existed a siege men-tality among the Respondent's management whichrepeatedly lapsed over into the commission of unfair laborpractices. Collateral evidence of animus on the part of theRespondent may be derived from acts which were the sub-ject of other findings entered earlier in this case and whichwere upheld by both the Board and the Third Circuit.Against this background, Respondent's vice president, Wil-liam McQuaide, testified in 1974 that any new employeehired before May I was hired on a temporary basis be-cause, until that time, he was not sure exactly where thestrike was going and what the Respondent had to do inorder to stay in business.An April 23 letter, sent to striking dockworkers whichgave them until April 30 to abandon the strike and returnto work or suffer the risk of replacement, is of similar im-port. According to W. McQuaide, no permanent new hireswere made until May I. In light of these facts, any of theseveral statements made by friends, neighbors, and class-mates of the elder and younger McQuaides to the effectthat they agreed in mid-April to come to work on a perma-nent basis are flatly contradicted and must be discredited.With respect to Brett, Randy, and Rex McQuaide,who the Respondent says were permanent replacementsfor full-time dockworkers. I find that they were not. All ofthese individuals are sons of the principals of the Compa-ny. The fact that they went to work on the docks in anemergency to help their parents' company is not surprising,but any claim that they were hired as full-time permanentreplacements for striking dockworkers is suspect on itsface. These were at best part-time temporary fill-in em-ployees. During the payroll period in which the dockwork-ers received the May 17 replacement letter, Randy Mc-180 W. (C. McQUAIDE, INCQuaide, then a junior in high school, worked 24 hours. Hereturned to school in the fall and worked only part-timethereafter. He was plainlbnot a replacement for a full-timedockworker. who normall, worked from 48 to 60 hours perweek prior to the strike. Rex McQuaide worked 27.5 hoursin the week in which the replacements took place. Whenfall came around, he left and went to college. It is clearfrom these facts that he was not a permanent replacement.Brett McQuaide averaged less than 20 hours per week fromApril until May 9 and worked 34 hours during the week inwhich the replacements occurred. His hours increased dur-ing the summer but, in the fall, after school started. heresumed working on a part-time basis. He was also clearl,not a permanent replacement for a full-time dockworker.Robert Hutchison. a transferee. is claimed as a perma-nent replacement. Hutchison was a clerk handling ac-counts receivable. When the strike began. he was told thathe could either work on the docks or leave the Company.He chose to go to work on the docks. In June. he tookleave of absence to have an appendectomy and was notback at work in November, when the first hearing tookplace. There is no evidence that anyone was hired beforeMay 17 in Hutchison's place to handle accounts receivable.Despite Hutchison's statement that. on or about April 17.he was transferred to the dock with the understanding thatthe transfer would be permanent. I do not believe that itwas intended to be permanent. His statement in this regardis contradicted by the findings noted above that no perma-nent assignments to the dock were made until at least MaN1. I cannot believe that the Respondent abandoned thepractice of billing its customers so the position which Hut-chison vacated remained open. If the positions of billingclerk and dockworkers are as interchangeable asHutchison's transfer indicated, his transfer left a vacancswhich could have been filled by a returning striker. HenceRespondent's borrowing an employee from one position toplug a hole in another part of its operation does not consti-tute the replacement of a striker who occupied the latterposition. For these reasons, I conclude that Hutchison wasnot a bona fide replacement of a striking dockworker.Terry Rearick was a senior in Richmond Senior HighSchool. He started to work on the dock at McQuaide a fewdays after the strike began. He put in a 40-hour workweekduring the first 2 months of the strike. I discredit his testi-mony that in April, when he asked W. McQuaide for a job.he agreed that the job would be on a full-time basis. InJune or July, after he graduated from high school, he wasinjured. When his injury healed, he left McQuaide's andwent to work full time stocking produce at Riverside Mar-ket. He continued to be a part-time employee of anotheremployer during the short interval when he worked at Mc-Quaide's and became a full-time employee of another em-ployer after working 2 months at McQuaide's. These ac-tions do not evidence an intention to work for McQuaide'son a regular, permanent, full-time basis, so I conclude thatRearick was not a bona fide permanent replacement.Before the strike, Craig Odgers was a high school studentwho worked as a part-time truck washer for the Respon-dent. He was a personal friend and acquaintance of someof the McQuaide children. He started to work on the docka few days after the strike began and put in some time as adelivery truck driver. Odgers claims he worked a 40-hourweek during April and May. but the payroll record showsthat he averaged less than 25 hours a week on the dock inApril. Ma!. and June. He was regularlx assigned to otherjobs besides dockwork during this time. Immediately aftergraduating from high school, he transferred to work as amechanic. hav ing informed McQuaide long before thistime that he aspired to be a mechanic and was working asa truck wxasher simpl, as an entree into a mechanic's job. Itis clear that Odgers was never a full-time permanent re-placement on the docks.Glenn B'rod was a maintenance man in the dock areabefore the strike. When the strike began, he was transferredto doing dockwork. At the time of the hearing in Novem-ber 1974. no one had been hired to do the maintenancework at the dock which Brod was formerly doing. WhileBrod was still doing dockwork at the time he testified. histransfer left a vacancx which has not been filled. I cannotbelieve that the Respondent permanently abandoned themaintenance function at its warehouse on or before May17. 1974. and there is no evidence that, prior to that date. itmade anv other arrangement for the performance of main-tenance. No one was hired on or before that date to takeover Byrod's function. As in the case of Hutchison. if thepositions of warehouse maintenance man and warehousedockworker were so readily interchangeable as to permitByrod to be shifted from one job to the other, then thetransfer of B'rod left a vacancy in the warehouse which astriking dockworker could fill. Shifting Byrod from onefunction in the warehouse to another did not fill a vacancycreated by the absence of a striker and does not constitutea bona fide replacement of a striking dockworker.Richard Maher. another of the alleged replacements.was a high school student and a personal friend of one ofthe McQuaide children. He started to work a few daysafter the strike began in April. He testified that he appliedfor a job because he heard there was a strike at Mc-Quaide's and figured there might be jobs available. Heworked about 8 or 9 hours a week in late April and earlyMay, 20 hours in June. and just after he graduated, heswitched from dockwork to driving a truck. He left whenthe strike ended in August. He was working for his uncle atthe time of the November 1974 hearing. These objectivefacts show that he was a temporary replacement on thedocks and not a bona fide replacement whose presencewould warrant the termination of a full-time striking dock-worker.Tim Leventr'. a high school student and friend of theMcQuaide children, went to( work on the dock shortly afterthe strike began. Until school was out, he worked about 30hours a week on the dock. After he graduated in June heincreased the number of hours worked to about 55 perweek. fie left the Respondent's employ about August andwas working in a hardware store at the time of the Novem-ber 1974 hearing. These facts clearly demonstrate that Le-ventry was not a full-time replacement of a dockworker inMay 1974 and was not a permanent replacement at anytime.William Sypes. a high school senior, started to work onthe dock shortls after the strike began. His initial arrange-ment with W. McQuaide was that he could work a short181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift before graduation and would increase the number ofhis hours thereafter. Before he graduated, he worked 25-30hours a week, and this amount was increased to about 50hours a week after he graduated. He spent part of his timedriving a truck for the Respondent to deliver customer or-ders under a local delivery contract which McQuaide hadwith Sears, Roebuck & Company. In August, when thestrike ended, he quit McQuaide's, left home, and got a jobin West Virginia. Like Maher, Sypes was not a full-timereplacement for anyone in May, when the striking dock-workers were replaced, and was not a permanent replace-ment at any time.Steve Gurchik was employed by the Respondent as aclerical employee before the strike began, typing freightbills and doing general office work. About May' , he wastransferred to the docks. In November 1974, he was stillworking on the dock. There is no indication that, prior toMay 17, his job as a clerical employee was filled by anyoneelse. As in the cases of Byrod and Hutchison, his transferto the docks left a vacancy in the Respondent's comple-ment of employees. If the two jobs which Gurchik filledwere so interchangeable as to permit Gurchik's immediatetransfer from one position to another, it follows that thevacated job was available to a striking dockworker shouldone have elected to return before May 17. Accordingly,this transfer does not constitute the bona fide replacementof a striking dockworker on or before May 17. when thereplacement letter was sent out.Terry Alexander worked for the Respondent prior to thestrike as a part-time parts man. He also supplemented hisincome as a parts man by working on the docks. After thestrike began, he was transferred to the docks on a full-timebasis. As far as the record reflects, no one replaced him asa parts man. These facts indicate that he was not a bonafide replacement for a striking dockworker, inasmuch ashis former part-time function was left unfilled, and that, tothe extent he was already working on the docks, he was nota replacement at all.Ronald Beard, a high school student who was a nextdoor neighbor of one of the McQuaides', went to work onthe dock immediately after the strike began. He workedabout 35 hours a week while school was in session, in-creased the number of hours worked in the summermonths during the vacation period, and then reduced hishours of work sharply when school resumed. Record evi-dence indicates that the normal workweek for a dockwork-er ranged from 48 to 60 hours a week. It is clear that, atand before the time of the May 17 letter, Beard was not afull-time dockworker but a part-time worker and thus not areplacement for a full-time worker. Accordingly, I con-clude that he was not a bona fide replacement for a striker.Before the strike, Roger Shermann performed mainte-nance on the Respondent's buildings and grounds. Afterthe strike began, L. McQuaide offered him the choice ofbeing laid off or taking a full-time job as a dockworker.Shermann elected to become a dockworker. I cannot be-lieve that the Respondent permanently abandoned themaintenance of its buildings when it transferred Shermannto the docks. There is no evidence in the record that ithired anyone to replace Shermann in this job before May17 or at all. As with Byrod and others, I conclude that avacancy still existed on the Respondent's staff and that thetransfer of the maintenance man to the docks did notamount to the replacement of a striker. Accordingly, I con-clude that Shermann was not a bona fide replacement.Walter Kubla was a truck maintenance mechanic. Dur-ing the early, part of the strike, there was little maintenancework to be done because the strike had idled most of thetrucks. Kubla was transferred to dockwork. I do not be-lieve that the Respondent abandoned the maintenance ofits trucks, and there is no evidence that Kubla was replacedbefore May 17 as a truck maintenance man. The decline inmaintenance work was temporary and occasioned solelyby the existence of the strike. As in the case of other trans-ferees noted above, the fact that they were transferred fromone part of the Respondent's operation to another partdoes not make them permanent replacements for anyone,since the job they vacated still remained. Accordingly, Iconclude that Kubla was not a bona fide replacement.Gregg Trimble worked for the Respondent before thestrike began as a stockboy and did odd jobs washing trail-ers and fixing doors. He was transferred to the docks whenthe strike began, worked a month, and entered the ArmedServices some time in May. The record is unclear as towhether he was even on the Respondent's payroll when theMay 17 letter was sent out. It seems probable he wouldhave given notice of his intention to leave before the actualdate on which he departed. At any rate, the jobs he vacatedhad not been filled before May 17. Accordingly, I concludethat Trimble was not a bona fide permanent replacementfor a striking dockworker as of May 17.The record is either silent or unclear as to other employ-ees who the Respondent claims were bona fide replace-ments for dockworkers who were hired on or before May17 for that purpose. The business justification of replacingstrikers is an affirmative defense, and the burden of estab-lishing that replacements were bona fide is upon the Re-spondent. Fitzgerald Mills Corporation, 133 NLRB 877(1961); Leon Ferenbach, Inc., 212 NLRB 896 (1974). In thiscase, it affirmatively appears that at least 14 of the 24 as-serted replacements who were hired to fill the jobs of 19striking dockworkers were not bona fide permanent re-placements but temporary, and often part-time, workerswho were filling in during the strike or were merely shiftedfrom one position within the company to another, thusleaving at least 9 vacancies unfilled by permanent replace-ments. As for the other 10, the record is so fuzzy as topreclude an affirmative finding. As the Respondent bearsthe risk of nonpersuasion on this point, I conclude thatwhen it terminated 19 dockworkers on May 17, 1974, it didso unlawfully and violated Section 8(a)(3) of the Act. Inter-national Van Lines v. N. L.R.B., 409 U.S. 48 (1972). On May'19, Respondent terminated two striking truckdrivers, Pe-trosky and Geisel, for reasons which both the Board andthe Third Circuit agreed violated the Act. As recited in theoriginal decision in this case, on or about May 20, 1974, avote was taken at the Union hall at a meeting attended byabout 80 to 100 striking truckdrivers and dockworkers.Prior to the vote the replacement of dockworkers and thedischarge of truckdrivers were discussed. The strikers votedto remain on strike in support of these employees. Thus, byits unlawful acts on May 17 and May 19, the Respondent182 W. C. McQUAIDE. INC.converted an economic strike into an unfair labor practicestrike. When, in August, the strike ended and strikerssought reinstatement, they occupied the status of unfairlabor practice strikers who were entitled to reinstatement,even if replacements had been hired to take their jobs.As noted before, the Respondent conceded at the outsetof this supplemental proceeding that, as of August 23.1974, jobs were available for any dockworkers who were laidoff on May 17, 1974, and who had made timely and properapplication for reinstatement. On August 12, 1974, Respon-dent senta letter to a large number of employees which stated,inter alia, "if you want your previous job which is available,contact me as soon as possible." He followed up this letterby asking these employees to notify him of their intentionand availability for employment no later than August 23.The Third Circuit felt that the August 12 letter to certainemployees constituted an offer of employment because ofthe inclusion of the phrase "if you want your previous jobwhich is available" and that the action of the Respondentin setting an August 23 deadline for individual notifica-tions to the employer was reasonable.The replaced dockworkers whose status is in issue in thisproceeding did not receive a letter stating that "your previ-ous job ...is available." Some of them did get a letter,dated August 15, which stated:As you know on May 17, 1974, I wrote a letter in-forming you that you were permanently replaced. Iwould appreciate hearing from you no later than Fri-day', August 23, 1974. if you have any desire to workagain for W. C. McQuaide. Inc.If you are currently available and desire to fill avacancy if one should occur, please notify me of yourintention no later than August 23, 1974. If possible.please convey this information to me at mv office.The Third Circuit remanded this case for a determinationas to which, if any, of the striking dockworkers informedthe Respondent on or before August 23. 1974, of theiravailability for work. The General Counsel limits his con-tention to a claim that 11 replaced dockworkers, includingalleged supervisor R. J. Kessler, gave the Respondenttimely notice in response to the August 15 letter or shouldbe excused from doing so.On August 29, L. McQuaide sent a form letter to ap-proximately 32 employees, including both dockworkersand truckdrivers. which read as follows:Recently, you called my office in response to my letterto you dated August 15, 1974, and inquired about thepossibility of returning to work. If you are sincere inthis desire, please see me at my office on -. 1974,at -m. If this time is inconvenient, then please notifyme immediately to set another appointment. If I donot see you at the designated time. 1 will assume, andwill therefore mark your personnel record accordingly.that you no longer desire to work for W. C. Mc-Quaide, Inc.The list of persons to whom August 29 letters were sentincluded 9 of the 11 dockworkers for whom the GeneralCounsel is currently seeking reinstatement and backpay. Itdid not include Gary Marion and Raymond Josephson.Employees McNulty, Spisak. Edwards, and Kessler ap-peared at the Respondent's office at the scheduled timesfor their interviews. Kessler was not interviewed but filledout a job application form. Respondent claims that fiveemployees, Prudhoe, Carr, Dikum, Huntzinger. and Bare-foot, did not appear at the scheduled times for their inter-views.Respondent's president, L. McQuaide, testified that thereceipt by a striking dockworker of an August 29 lettersetting up the time and place of an interview was an indica-tion that the employee in question had complied with theAugust 23 notification deadline which was set in the Au-gust 15 letter. After an overnight recess in the hearing, heresumed the stand and qualified his original statement. Thetext of the letter itself indicates that the recipient "recently...called my office in response to my letter ...datedAugust 15." L. McQuaide's former secretary, CarlaBlough, testified that, upon instructions from L. Mc-Quaide. she set interviews and sent out the August 29 let-ters of notification to all employees who had responded tothe August 12 and August 15 letters even though theymight have missed the August 23 deadline by a few days.Barefoot, Carr, Edwards. Marion, Dikum., McNulty. andHuntzinger credibly testified at this proceeding, and Spisakcredibly testified at the earlier hearing, that they phonedthe McQuaide office on or before August 23 to indicatetheir interest in returning to work. Prudhoe's daughterwrote McQuaide a letter, dated August 21. evidencingPrudhoe's interest in returning to work. While the Respon-dent denies ever receiving Prudhoe's letter, it sent him anAugust 29 letter setting up an appointment for an inter-view, thus indicating that it had been contacted by Prud-hoe with respect to reinstatement. While Kessler did nottestify, the letter from McQuaide to Kessler setting a timefor an interview establishes that he contacted McQuaide ina timely fashion in response to the August 15 letter. In lightof the above-recited evidence, I conclude that 10 of the I 11dockworkers for whom the General Counsel now seeks re-instatement or backpay contacted McQuaide on or beforeAugust 23 to let McQuaide know that they were interestedin returning to work.Raymond Josephson did not contact McQuaide at all inresponse to the August 15 letter, because he claims that henever received the letter establishing the August 23 dead-line. I credit his testimony to that effect and, in so doing,conclude that he was under no obligation to evidence hisinterest in reinstatement prior to the cutoff date. Since theUnion had already made a general application for the rein-statement of dockworkers which included, but was not lim-ited to. Josephson, this request was sufficient to place theRespondent on notice of Josephson's interest.At this point, it might be well to summarize certain as-pects of Board law respecting replacements and offers ofreinstatement. As set forth in the earlier decision, an em-ployer is obligated to grant the reinstatement upon theirunconditional offer to return to work to unfair labor prac-tice strikers, even if this entails the discharge of permanentreplacements. Backpay begins to run 5 days after the un-conditional offer is made and continues until reinstatementto the same or substantially equivalent employment ismade. With respect to economic strikers, when an uncondi-183 DEC ISIONS OF NATIONAL LABOR RELATIONS BOARDtional offer to return to work is made, the employer is obli-gated to reinstate such strikers unless it can establish asubstantial business justification for not doing so or unlessthe striker has obtained regular and equivalent employ-ment elsewhere. An unconditional offer to return to workis deemed to be continuing in nature. An economic strikerwhose position has been filled remains an employee untilhe acquires regular and substantial employment elsewhere.Bralco Metals, Inc., 227 NLRB 973 (1977). The hiring of apermanent replacement is a sufficient justification to denyreinstatement to an economic striker. Where, as here, theemployer admits that jobs were available to returning strik-ers who sought them, defense of replacement is unavail-able, even if the strikers were economic strikers.Where an obligation to offer reinstatement exists, back-pay continues to run until a valid offer is made. Telling anemployee to report for an interview is not an offer of rein-statement. Polynesian Cultural Center, Inc., 222 NLRB1192 (1976). An employer cannot lawfully condition rein-statement upon a requirement that an employee report foran interview. Scalera Bus Service, Inc., 210 NLRB 63(1974). Nor may an employer require a returning striker tofill out job application forms as a prerequisite to resumedemployment. Spitzer Akron, Inc., 219 NLRB 20. 24 (1975).At least as to an unfair labor practice striker, an uncommu-nicated offer of reinstatement does not satisfy the obliga-tion of an employer to offer reinstatement. J. H. Rutter-Rex Manufacturing Company, Inc., 158 NLRB 1414 (1966).An inquiry made to an employee as to whether he wouldbe interested in returning to work is not an offer of rein-statement. E. L. Barr and Merle Barr d/b/a Barr PackingCompany, 82 NLRB I (1949); Kenston Trucking Comnpant,Inc., et al., 223 NLRB 502 (1976). An employee has noobligation to make an election as to whether or not hewishes to return to work until he has received a valid offerof reinstatement. The Richard W. Kaase Company, 162NLRB 1320 (1967). Only when an offer of reinstatementhas been unequivocally rejected is an employer relieved ofhis duty to reinstate an employee. Leo Rosenblum d/b/aCrown Handbag of California, and d/b/a Soft Touch ShoeCo., 137 NLRB 1162 (1962). The Board stated in HeinrichMotors, Inc., 166 NLRB 783, 785 (1967):Both in order to preserve the public interest in Re-spondent's meaningful compliance with our order andto safeguard the discriminatee's rights, we consistentlyhave discounted statements, prior to a good-faith offerof reinstatement, indicating unwillingness to accept re-instatement. We are mindful of the fact that suchstatements may reflect only a momentary state ofmind that is subject to change; prior to an offer ofreinstatement, such statements are in the nature of an-swers to a hypothetical question; and thediscriminatee's expression "may have been made inthe heat of dissatisfaction with his treatment by Re-spondent." [Citing Borg-Warner Controls, 128 NLRB1035 (1960).]See also Santa Fe Drilling Company, 171 NLRB 161 (1968).It is clear that the August 15 letter to dockworkers, ask-ing them to notify the employer of their intention "if youare currently available and desire to fill a vacancy if oneshould occur," is not an offer of reinstatement which theemployer was obligated to make in light of the uncondi-tional offer to return to work which the Union made onbehalf of all strikers on August 8. However, all strikingdockworkers except Josephson, who did not receive theAugust 15 letter, complied with this request. The August 29letter, setting up interview appointments with strikingdockworkers and others, also did not contain an offer ofreinstatement. It merely set a date and time for an inter-view. The facts found in the earlier decision establishedthat the Respondent was merely using the device of inter-views to delay the reinstatement of strikers and to commitadditional violations of the Act.Thomas Spisak did return to work in October, 1974. TheGeneral Counsel admits that the Respondent satisfied itsobligation of reinstatement as to him. However, backpayliability still remains from August 13 until the date in Octo-ber when Spisak returned.Steven Edwards reported, as requested, for an interviewwith L. McQuaide, at which time he became the victim ofcertain 8(a)(l) violations which were set out in the earlierdecision. On October 9, Edwards began working for RamConstruction Company. He asked his wife to call L. Mc-Quaide and tell him that he was no longer interested inworking for the Respondent. Mrs. Edwards made that call.Shortly thereafter, the Respondent sent Edwards a letter inwhich he was advised that the Respondent deemed that hehad quit his job with McQuaide. There has been no furthercommunication between these parties.To this date, Edwards has never received an offer ofreinstatement. The only question is whether his instructionto his wife, and her call pursuant to that instruction, tollsbackpay as of October 9 and constitutes a waiver of hisright of reinstatement. As noted above, an employee has noobligation to make an election not to return until he hasreceived a clear offer of reinstatement. Statements purport-ing to waive reinstatement which are made prior to thereceipt of a bona fide offer are suspect. In general, anywaiver of a statutory right under the Act must be clear andunambiguous. As Edwards' decision to work at Ram ratherthan go back to McQuaide's followed closely upon the un-fair labor practices committed by the Respondent when hereported for an interview, I conclude that his decision wasinfluenced by, if not wholly prompted by, the unlawful actsof L. McQuaide and was not an uncoerced decision. Ac-cordingly, I conclude that Edwards was never offered rein-statement, did not waive reinstatement, and that the back-pay liability of the Respondent to him is still running.Robert J. Kessler appeared at the McQuaide office onSeptember 5, 1974, pursuant to the notice which he re-ceived in the Respondent's August 29 letter. He signed ablank job application form but did not hear from Respon-dent until 2-1/2 years later. I conclude that an individualletter, dated March 17, 1977, which the Respondent dis-patched to Kessler constituted an offer of reinstatement.The letter required Kessler to notify the Respondent of hisavailability before March 25, 1977. While the Respondent'sobligation to offer Kessler reinstatement has been satisfied,its backpay liability, running from August 13, 1974, untilMarch 25, 1977, has not been discharged.After receiving the August 15 letter, Alan Carr phoned184 W. C. McQUAIDE. IN(the McQuaide office and spoke with an unnamed secre-tary. Carr credibly testified that he called before the Au-gust 23 cutoff date. He received an August 29 letter settingup an appointment to be interviewed by L. McQuaide.Carr could not meet L. McQuaide at the designated dateand time because he was working elsewhere and called L.McQuaide to ask for a Saturday appointment. L. Mc-Quaide said that the plant was not open on Saturday butthat Carr should come for an interview when he could. L.McQuaide's former secretary, Carla Blough, testified thatshe sent Carr a form letter, dated September 5. 1974. whichstated:Yesterday, Sept. 5, 1974. you were to meet me at myoffice. The purpose being for you to return to work.Since you did not keep the appointment, I can onlyassume that you do not wish to work for W. C'. Mc-Quaide, Inc. If I do not hear from you b, Sept. 13.1974, I will mark your records accordingly.Carr stated that he did not receive the letter but the ques-tion is of little moment since the quoted letter in no wa,constitutes an offer of reinstatement. In October, Carr andL. McQuaide did have an interview in L. McQuaide's of-fice. They discussed the strike. Carr asked L. McQuaide ifhe had any openings at the time and McQuaide said thathe did not. In August 1975, Carr went to the McQuaide'soffice, filled out a job application form, and asked L. Mc-Quaide if he had a job available. L. McQuaide said that hedid not.I conclude from the above summary of facts that theRespondent never offered Carr reinstatement pursuant tothe Union's request of August 8 and despite Carr's repeat-ed personal indication of interest in reinstatement. Accord-ingly, I conclude that the Respondent has failed in its obli-gation in this regard and that its backpay liability to Carrcontinues.Richard McNulty complied in a timely fashion with theRespondent's August 15 letter and attended an interviewwhich was set up pursuant to the Respondent's August 19letter. At the interview, L. McQuaide interrogated McNul-ty as to why he had gone out on strike and asked McNultyif he knew anything about damage which had been done tocompany trucks during the strike. McNulty stated that hehad no first-hand information concerning vandalism ofCompany property. L. McQuaide asked McNulty if he waswilling to come back to work and McNulty replied in theaffirmative. L. McQuaide told McNulty that, even beforethe strike began, he had been on thin ice for bad-mouthingthe Company and also said that the Union was no goodand that the Company did not need it. L. McQuaide didnot offer McNulty a job in the ensuing month, so McNultyfound a job in Ohio. On October 8, 1974, L. McQuaidewrote a letter to McNulty, summarizing certain eventswhich had preceded the letter and telling McNulty that hehad until October 11 to inform L. McQuaide that he wasinterested in employment or he would be considered asbeing no longer interested in working for McQuaide. Mc-Nulty had already told L. McQuaide that he was interestedin coming back to work and the law does not require Mc-Nulty to tell him twice. About October 14. 1.. McQuaidephoned McNulty's mother, who was living in the Johns-town area. When she relayed the inquire to her son, Mc-Nulty asked his mother to call McQuaide and tell themthat he was no longer interested.None of the communications from McQualide to Mic-Nults or his mother, which are recited above. constitutesan offer of reinstatement. L. McQuaide's latest phone callto Mrs. McNulty to inquire if her son was still interested isby no means an offer. While the Respondent admits that ithad job openings for dockworkers who wanted to comeback to work, it failed to offer any such job to McNultYand used the occasion of ajob interview to interrogate him.Respondent's delay in offering reinstatement to interestedemployees has alreadv been found to he illegal. and thisillegality is what required strikers such as McNulty. whowished to return, to obtain employment elsewhere. Mc-Nulty's statement to his mother, which was relayed to theRespondent, does not constitute an uncoerced waiver ofhis right of reinstatement. Accordingly. I conclude that theRespondent has not satisfied its obligation to offer Mc-Nulty reinstatement and that this obligation. along withhackpay liability, continues.John D)ikum received the Respondent's August 15 letterand called for an appointment before the cutoff date ofAugust 23. In the course of this phone conversation. L.McQuaide told Dikum that before he could come back towork, he would have to tell L. McQuaide about any strikemisconduct which he had engaged in. An appointment wasset up for D[ikum hut McQuaide cancelled it. A secondappointment was set up but Dikum did not keep it. Hestated that he interpreted L. McQuaide's remarks over thephone as an attempt to hold him responsible for the dam-age which had occurred at the terminal during the strike.Dikum worked at a gas station near the terminal and.following the end of the strike. L. McQuaide would comeby from time to time to buy gasoline. On a couple of occa-sions, L. McQuaide told Dikum to come to the plant andtalk with him. Dikum never responded to the invitation.He told L. McQuaide that he liked his job at the gas stationand enjoyed being where he was. He testified in November1974 that if McQuaide had offered him a job during one ofthese conversations, he would not have accepted it andstated in open court at the hearing on November 27. 1974.that he did not want to go back to work for McQuaide. Iconclude that, while L. McQuaide's statements at the gasstation did not constitute offers of reinstatement. Dikum'sstatement in open court was sufficiently clear and un-coerced to absolve the Respondent of any further duty tooffer him reinstatement and to toll backpay as of that date.As found above. Raymond Josephson did not receivefrom the Respondent any letter giving him an August 23cutoff date and hence could not be placed under any obli-gation to give the Respondent personal notice as of thatdate that he desired reinstatement. On August 26, the Re-spondent dispatched a second letter to Josephson whichstated:As you may recall. I wrote you a letter dated August15, 1974, requesting that you contact me if you have185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany further desire to work again for W. C. McQuaide,Inc. Since I have not heard from you, I can only as-sume, and must therefore mark your personnel rec-ords accordingly, that you no longer desire to work forW. C. McQuaide, Inc.This letter manifestly is not an offer of reinstatement. Dur-ing the strike Josephson was working part time at tendingbar and full time at McDonald's Plating. Josephson startedat McDonald's in August 1974 and was a foreman. He wasmaking more than he was making at McQuaide's as arank-and-file employee. He said he enjoyed the work atMcDonald's. The record is silent as to how long the joblasted at McDonald's or whether Josephson is still workingthere. The record is also silent as to other aspects of theMcDonald's job, such as job security, hours of employ-ment, fringe benefits, and the difficulty of the work ascompared with dock work at the Respondent's terminal.The fact that Josephson obtained employment elsewhereduring the strike did not make him unavailable for employ-ment with the Respondent at the conclusion of the strike.As jobs were available and an unconditional offer to returnto work for the Respondent was made on Josephson's be-half by the Union, he was entitled to a valid offer of rein-statement before making an election as to whether hewished to return to work for the Respondent or desired tokeep working elsewhere. Josephson never received such anoffer. Accordingly, the Respondent has not discharged itsobligation to offer Josephson reinstatement, and its back-pay liability to him continues.On or about January 10, 1975, the Respondent sent to anumber of dockworkers and other erstwhile strikers the fol-lowing letter:W. C. McQuaide, Inc., hereby offers to you uncondi-tional reinstatement to your old job or a substantiallyequivalent job. We will await to hear from you untilJanuary 24, 1975. Should you be interested, we wouldlike to hear from you by then. If we do not hear fromyou by this date, we will assume you are not interestedin further employment with W. C. McQuaide. Inc.Such letters were sent to Nevin Barefoot, Kenneth Hunt-zinger, Gary Marion, and Thomas Prudhoe. I creditHuntzinger's testimony that he made a timely reply to theRespondent's original August 15 letter, reported for an in-terview pursuant to the August 29 letter, and was told by asecretary when he reported that L. McQuaide did not wantto see him. In response to the January 10 letter, set forthabove, Huntzinger phoned the Respondent's company andspoke with one of the McQuaides. He inquired as towhether he would retain his seniority if he returned towork. McQuaide replied that he would have to fill out anapplication and wait for a job opening. He filled out anapplication but has never heard any reply from McQuaide.I conclude from this sequence of events that, as to Hunt-zinger, the above-quoted offer was not a bona fide offerbut was an attempt to shake Huntzinger from the ranks ofits employees while absolving itself of backpay liability. Itfailed in both of these antithetical purposes. Accordingly,the Respondent has not fulfilled its obligation to offerHuntzinger reinstatement, and its backpay liability to himcontinues.Nevin Barefoot made a timely response to the Respon-dent's August 15 letter and received an August 29 lettersetting up an appointment to see L. McQuaide. Barefootwas working on the date set for the appointment and askedhis wife to call McQuaide and inform him that he couldnot be present. She testified that she delivered this messageand that L. McQuaide told her that another interviewcould be scheduled. L. McQuaide's secretary testified thatMrs. Barefoot told her that her husband was no longerinterested in working for McQuaide. Regardless of whichversion is correct, no offer of reinstatement was made bythe Respondent to Barefoot on or before this date andhence no obligation was imposed upon Barefoot to electwhether he wished to work for McQuaide or elsewhere.A letter was prepared, dated September 5, 1974, whichstated:Dear Mr. Barefoot:Yesterday', September 4, 1974, you were to meet meat 4:00 p.m. at my office. The purpose being for you toreturn to work. Your wife telephoned me stating youwere working in State College, Penna., pouring ce-ment. She informed me that you do not wish to returnto work for W. C. McQuaide, Inc. If this is not true, Iwill assume her statement is correct and will markyour records accordingly.Barefoot states that he never received this letter. He didreceive the January 10 letter offering him reinstatement.The fact that the Respondent sent Barefoot a letter on Jan-uary 10 is a tacit acknowledgment of the fact that it stillconsidered him to be an employee to whom an obligationof reinstatement was owed. I credit Barefoot's testimonythat, in response to the January 10 letter, he went to theMcQuaide office in the company of his wife. He told theman on duty at the office that he was there in response tothe January 10 letter and wanted to see L. McQuaide. Theman in question told Barefoot that L. McQuaide was notin and that he should fill out a job application form. Bare-foot proceeded to do so with the assistance of his wife, whowas waiting outside in the car. He turned in the applicationbut never heard from McQuaide since that date. I concludefrom these facts that the Respondent still owes Barefoot abona fide offer of reinstatement and that its backpay liabil-ity continues.Thomas Prudhoe made a timely' response to the Respon-dent's August 15 letter and received an August 29 lettersetting up an interview between Prudhoe and L. Mc-Quaide. Prudhoe did not appear at this interview. He hadbeen called to Ohio because his sister had become involvedin an automobile accident. Prudhoe's daughter, Gloria,called the McQuaide office, explained her father's prob-lem. and cancelled the appointment. She said her fatherwould call L. McQuaide when he returned. In October1974, Prudhoe became ill. A month or so later, L. Mc-Quaide phoned him and asked him whether he wanted toreturn to work. He said he was not sure. L. McQuaide toldhim he would have to have some idea whether Prudhoewanted to come back to work so that he could fill a job. Hetold Prudhoe he would write him a letter to that effect andput a date on it. He then told Prudhoe that if he decided186 W. C. McQUAIDE. INC'.that he wanted to come back to work, he should let Mc-Quaide know.The only letter in evidence from L. McQuaide to Prud-hoe after this date is the above-recited letter of January 10.offering Prudhoe reinstatement and asking Prudhoe to re-ply by January 24. Pudhoe did not reply. I do not knowwhether Prudhoe would have met the same fate as didHuntzinger and Barefoot had he responded to the January10 letter. It would be speculative to assume that he wouldhave been similarly treated. Since he did not reply, andsince the letter on its face contains the language of a bonafide offer, I conclude that the Respondent's obligation toPrudhoe in this regard was discharged at that time and thatits backpay liability to him terminated on January 24.1975.I have credited 2 Gary Marion's testimony that. beforethe August 23 deadline, he called the Respondent andspoke with Stan McQuaide. a brother of I.eland and \'il-liam McQuaide and a one-fourth owner of the corporation.Marion identified himself and told S., McQuaide that hewas calling in response to the August 15 letter. S. Mc-Quaide told Marion that L. McQuaide was not in and thathe would have to get in touch with him later. Marion re-ceived a letter from the Respondent, dated August 29.which was identical in content to the letter sent to Joseph-son. It stated in effect that since Marion had not respondedto the August 15 letter, the Respondent would treat Marionas having indicated that he no longer desired to work forMcQuaide. However, this unilateral decision on the part ofthe Respondent did not prevent it from sending Marion afurther letter on January 10. offering him full reinstate-ment. As in the case of others who received the Januars 10letter, I consider the sending of the letter a tacit admissionon the part of the Respondent that it still considered Mar-ion an employee and still felt that it owed him a duty ofreinstatement.Like Prudhoe, Marion did not respond to the Januars 10letter. Again. it would be speculative to assume that Mar-ion would have received the same brushoff which Hunt-zinger and Barefoot received when they responded to theletter. Accordingly, since the letter, on its face, purports tobe a bona fide offer of reinstatement, I conclude that itdischarges the Respondent from any further responsibilityto offer Marion reinstatement and that the Respondent'sbackpay liability to Marion terminated on January 24.1975, the cutoff date set forth in the letter.Upon the foregoing findings of facts, and upon the en-tire record herein considered as a whole. I make the follow-ing supplemental:Josephson, and Thomas Spisak. upon their unconditionaloffer to return to work, the Respondent herein violatedSection 8(a)(1) and (3) of the Act.2. The aforesaid unfair labor practices have a close. inti-mate, and substantial effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.l'HE RFMIDYHaving found that the Respondent herein has engagedin unfair labor practices, I will recommend certain affirma-tive actions designed to effectuate the purposes and poli-cies of the Act. As the cease-and-desist order previouslyadopted by the Board is sufficiently broad to cover theunlawful conduct found herein. I will not recommend areiteration thereof. Having found that the Respondent hassatisfied its obligation to offer reinstatement to ThomasSpisak. Robert J. Kessler. John Dikum, Thomas Prudhoe,and G(ars Marion. their names will be omitted from theorder requiring the tender of a bona fide offer of reinstate-ment. However, all 11 dockworkers on whose behalf the(;eneral (Counsel prosecuted these supplemental proceed-ings are entitled to backpas. computed in accordance withthe Wloolworth formula 1 with interest thereon computed inthe manner prescribed in Florida Steel C(orporation, 231NILRB 651 1977) (see also Isis Plumbing & Heating Co.,138 NL RB 716 (1962) ).t'pon the foregoing findings of fact and conclusions oflaw and pursuant to Section 1O(c) of the Act. I make thefollowing recommended:ORDER 4Respondent W. C. McQuaide. Inc., and its officers.agents. supervisors., successors, and assigns, shall take thefollowing affirmaltive actions designed to effectuate thepurposes and policies of the Act:1. Offer to Nevin Barefoot. Alan Carr. Steven Edwards,Kenneth Huntzinger, Raymond Josephson, and Richard J.McNults full and immediate reinstatement to their formerpositions or. in the event that their former positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or to other rights which the)formerly enjoyed, and make said employees and Robert J.Kessler, Thomas Prudhoe. (Jary Marion. John Dikum, andThomas Spisak whole in the manner described above in thesection entitled "The Remeds."ADDITIONALt CON(' LSIONS Oi LA,1. By failing and refusing to offer immediate reinstate-ment to Robert J. Kessler, Nevin Barefoot, Alan Carr.Thomas Prudhoe. Gary Marion, Steven Edwards. RichardJ. McNulty, John Dikum, Kenneth Huntzinger. Raymond2 Stan McQuaide did not testif, and hi ahbsence sea, not explalined Accordingls. under sell-settled esidentiar. rules, I conlude that had S Mc-Quaide appeared and testified his ,teiionx in uld tendltl t, crrobh,,rate [heGeneral ( Counsel's case ith respeCI t.h the Marloli phone 1allI /I Iflo, l,,rlih ( ,,ipsam 90 Nt RB 289 tI950)4In the ceent no cscepIlon, are ftied ias prosl.ted ho Sec 10246 of theRules and R"eil.at. fn I he ( i iNational I .hor Relahon,n Board. the findingsCnRsluCsI ons and re, ,niendl ied Order herein haill, as prisxded in Sec02 48 of the Rtulcs ind Regullt;illls be doppled bhi the Board and becomeits ftltilins t,llisn d, zll ()trler and l .l .1,jetions thereto shall bedeelied sa.led lft a[l purp-cs187 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Post at its Johnstown, Pennsylvania, office and termi-nal copies of the attached notice marked "Appendix." 5Copies of the Appendix, to be furnished to the Respondentby the Regional Director for Region 6 and duly signed bya representative of the Respondent, shall be posted by theRespondent upon receipt thereof, and shall be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to in-sure that such notices are not altered, defaced, or coveredby any other material.3. Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this Order.4. Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps ithas taken to comply herewith.Insofar as the complaint alleges matters which have notbeen found previously or in this proceeding to be viola-tions of the Act, the complaint is hereby dismissed.5 In the event that this Order is enforced hs a judgment of the UnitedStates ( Court of Appeals. the words in the notice reading "Posted by Orderof the National Liabor Relations Board" shall read "Posted Pursuant to aJudgment of the United States C(ourt of Appeals Enforcing an Order of theNational l.lhor Relations Board."APPENDIXNo II( E To EMPLIOYEESPOSTED BY ORDER OF TH.NATIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe are posting this notice to comply with an order of theBoard. This Order was issued after a supplemental hearingin which we were found to have violated certain provisionsof the National Labor Relations Act. The notice is an addi-tion to the notice which we previously posted.WE WIl l NOT fail or refuse to offer full and immedi-ate reinstatement to dockworkers upon their uncondi-tional offer to return to work.WF wit. offer full and immediate reinstatement toNevin Barefoot, Alan Carr, Steven Edwards, KennethHuntzinger, Raymond Josephson, and Richard J. Mc-Nulty to their former positions or, if those positionsare no longer available, to substantially equivalent po-sitions, without prejudice to the seniority or otherrights which they formerly enjoyed.WI: 5ILL. make whole the above-named employeesand Robert J. Kessler, Thomas Prudhoe, Gary Mar-ion, John Dikum. and Thomas Spisak, for any loss ofpay which they suffered by reason of the discrimina-tion practiced against them, with interest.W C MC( QAIL)i. IN<(188